TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00710-CV


                                     In re Nathan H. Butler


                                      K. L. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
    NO. C-12-0051-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of K.L.M. The subject of

this proceeding is Nathan H. Butler, appellant’s attorney.

               Appellant filed her notice of appeal on October 22, 2013, and her brief was due

December 2, 2013. On December 13, 2013, we ordered counsel to file appellant’s brief no later

than December 23, 2013. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Nathan H. Butler shall appear in person before

this Court on Wednesday, January 15, 2014, at 9:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our December 13, 2013 order. This order to show
cause will be withdrawn and Butler will be relieved of his obligation to appear before this Court

as ordered above if the clerk of this Court receives appellant’s brief before January 15, 2014.

               It is ordered on January 3, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose